DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to the applicant amendment filed on June 26, 2022, in which claims 30-34, 37-44, and 47-50 are presented for examination.
3.	Claims 30, 40, and 50 are in independent forms.4.	Claims 30, 40, and 50 are amended.5.	Claims 1-29, 35-36, and 45-46 are cancelled by the applicant.6.	Claims 30-34, 37-44, and 47-50 (now renumbered 1-17) are allowed.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance:

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar and (IEEE, ACM, and other scholarly journals), claims 30-34, 37-44, and 47-50 (renumbered 1-17) are allowable.
The independent claims 30, 40, and 50 present in the claim set filed 12/15/2022 recite the specific operations of the invention as directed to a method of distributing 
The closest prior art found in the searches are Coulthard (US2002/0059364) and Fultz (US Patent 7,853,786) as cited in the previous Office action.  
Coulthard as cited in the previous Office action teaches as in [0003] a method of processing content includes storing verification information corresponding to certified content at a first computer and receiving a verification request corresponding to content from a second computer. The method determines verification information for the content corresponding to the verification request and compares the determined verification information with the stored verification information.
Fultz, as cited in the previous Office action teaches a system that has a data store e.g. relational database, in a computer readable storage media e.g. RAM. A security module is stored as a set of computer readable instructions in the media and executed by a processor to restrict access to customer data by legitimate applications. The security module permits access to the customer data based on a data operation as a read only data operation. The security module determines whether to restrict access 
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the instant independent claims 30, 40, and 50 as noted above in combination and conjunction with all of the other specific limitations recited in the respective independent claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore, independent claims 30, 40, and 50 are allowable.
Dependent claims 31-34, 37-39, 41-44, and 47-49 are allowable at least for depending on an allowed independent claim.
8.	The allowed claims are claims 30-34, 37-44, and 47-50 (renumbered 1-17).

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                             
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30am – 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                             

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156